Citation Nr: 1417119	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service connected thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service connected thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a July 2010 decision, the Board reopened the claim for service connection for degenerative disc disease of the cervical spine and remanded the matter for adjudication on the merits.  With regard to the claim for service connection for degenerative disc disease of the lumbar spine, the decision was noted to be less clear.  In its findings of fact and conclusions of law, the Board found that new and material evidence had been received sufficient to reopen both claims.  However, the order only reopened the claim for a cervical spine disability.  In the July 2010 remand, the Board discussed that the May 2007 rating decision reopened the claim for the lumbar spine disability but then denied reopening in the October 2007 statement of the case (SOC) and October 2008 supplementary statement of the case (SSOC).  The Board remanded the claim for a lumbar disability for the RO to address the underlying claim for service connection on the merits.  The Board found that the intention, as evidenced by its findings of fact, conclusions of law, and remand for an SOC for the RO to address the claim on the merits, was to reopen the claim for a lumbar spine disability.  See Jackson v. Principi, 265 F.3d 1366 (Fed Cir. 20001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.).  The Board recharacterized the matters on appeal more generally, as cervical spine and lumbar spine disorders, to fully encompass the Veteran's claims.

Following the July 2010 Board remand, the Veteran presented testimony at a March 2011 hearing in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in August 2011.  That development was completed, and the case was returned to the Board for appellate review.

In November 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  After receiving the completed VHA medical opinion in February 2013, the Veteran and his representative had an opportunity to comment upon the VHA opinion and to offer argument and additional evidence.  No response was received.  In Padgett v. Nicholson, 19 Vet. App. 84 (2005), the Court of Appeals for Veterans Claims found that the Board has the authority to obtain and consider expert medical opinions in compliance with 38 U.S.C.A. § 7109(a) without remanding the case for initial RO consideration of such evidence, and without obtaining a waiver of such consideration from the appellant.  38 C.F.R. § 20.1304 (2013).

The Board subsequently remanded the case for further development in August 2013.  The Board's August 2013 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.

The issue of entitlement to a total disability rating due to individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain VA and private treatment records and to obtain a supplemental VA medical opinion.

In its August 2013 remand, the Board directed that the RO/AMC request treatment records from the Veteran's private physical therapist, C. M. (identified as C. F. in the prior Board remand), in Tyler Texas, any other treatment records identified by the Veteran, and another copy of the CD from Supna Healthcare Solutions.  The RO/AMC was to obtain releases from the Veteran as necessary.  In August 2013, the AMC sent the Veteran a letter requesting that he provide VA with these records.  No further attempts were made on the part of VA.

The Veteran submitted a response in January 2014, in which he identified private treatment by a Dr. P. of the Dallas Spine Group and provided an address for Supna Healthcare Solutions.  A July 1991 private treatment record also notes that the Veteran received a work-up from Dr. P. on December 17, 1990, but records from that visit are not of record.  On remand, the AOJ should make reasonable efforts to obtain the private medical records discussed above, beyond simply asking the Veteran to supply these records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).

The Board notes that the Veteran has also reported receiving treatment from the private physical therapist noted above, C. M., prior to his October 1990 motor vehicle accident.  An in-depth July 2000 letter from C. M. described her treatment of the Veteran and explained that the Veteran's records were archived and then destroyed either in 1990 or 1996.  As the AMC requested these records from the Veteran, the Board finds that further efforts to acquire these particular records are not required.

The August 2013 remand directives additionally instructed that the RO/AMC obtain VA treatment records pertaining to the Veteran's claimed disorders, including those from the Dallas VA Medical Center (VAMC) emergency room dated October 20, 1990.  While additional VA treatment records were obtained, the emergency room records remain outstanding.  The record reflects that the AMC requested these records from the VA North Texas Healthcare System (HCS).  However, the only record responsive to these requests appears to be a handwritten note which reads "Attn: Negative Response."  It is unclear from the record whether this notation was made by personnel at the AMC as opposed to the North Texas HCS.  On remand, the AOJ should make a renewed request for these records from the Dallas VAMC, and request that they provide an explanation if the records are unavailable.   

Finally, once any available records are obtained, the Veteran should be provided with a supplemental VA medical opinion regarding the etiology of his claimed disabilities, to include as secondary to his service connected disability.  The Board specifically notes that, even should no further records surface from the aforementioned search, a supplemental VA opinion is necessary, as neither the prior VA examination reports nor the VHA medical opinion have addressed whether the Veteran's cervical and lumbar spine disorders were aggravated by his service-connected thoracic disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Dallas VAMC emergency room records from October 1990.  All efforts to obtain such records must be fully documented and VA facilities must provide a detailed negative response if no records are found.  Should the records remain outstanding, the AOJ should notify the Veteran and associate a formal finding of unavailability with the Veteran's claims file.

2.  Ask the Veteran to identify the time period in which he received private treatment from Dr. P. of the Dallas Spine Group and to provide a release form for such records.  Notify the Veteran of the results of the record requests.  If records are not received, follow the notification procedures of 38 C.F.R. § 3.159(e).

3.  Obtain another copy of the CD from Supna Healthcare Solutions, specifically J.B., M.D. or associated records must be obtained.  Obtain a release from the Veteran as necessary.  Notify the Veteran of the results of the record requests.  If records are not received, follow the notification procedures of 38 C.F.R. § 3.159(e).

4.  After completing the above development, refer the Veteran's claims file to an appropriate VA medical professional for a supplemental opinion regarding the etiology of the Veteran's cervical and lumbar disorders.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  
	
If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide opinions on the following for any and all cervical and lumbar spine disorder(s) found:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the disorder, or some portion of the disorder, arose during service or is otherwise causally or etiologically related to any incident of service.

In making this determination, the examiner should make note of (i) the Veteran's numerous service treatment records documenting cervical and lower back pain as well as limited range of motion of the neck and (ii) the Veteran's motor vehicle accident of October 2000.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the disorder, at least in part, was caused by the Veteran's thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the disorder was aggravated to some degree by the Veteran's thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

* In making this determination, the examiner should specifically comment upon the significance of the July 2000 letter from the Veteran's physical therapist, C. M., describing her perception of the effect of Scheuermann's disease on the Veteran's rehabilitation efforts.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the development above, conduct any additional development deemed necessary, and readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



